DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings and Specification (Brief Description)
The drawings are objected to because FIGURE 1 should not be numbered (and the word FIGURE, or “FIG.”, should not appear.  See 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The disclosure is objected to because of the following informalities: in the Brief Description, reference should be made e.g., to “the FIG.” or “the sole FIG.” or “the single FIG.” or “the only FIG.”, or the like, rather than “FIG 1”.  See 37 CFR 1.84(u!)(1).  Moreover, all references to “FIG 1” (or “FIG. 1”) should be changed to refer to e.g., “the FIG.”, or the like.  
Appropriate correction is required.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the control system in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claims, when read in light of the specification while not importing limitations from the specification into the claims (MPEP 2111.01, II.) are unclear in their entireties because (e.g., in the independent claims 1 and 9):
i) applicant claims “a subsystem group comprising a multiplicity of subsystems” but never recites (in the claims) what (e.g., characteristics, structures, etc.) might particularly (and definitely) define each subsystem and uses in the claims undefined (in the specification) and vague terminology, such as “apportioned” (in claim 1) or “has” (in claim 2), to somehow relate structural element to the subsystems1; and
ii) applicant claims “an overall yawing moment” composed of “yawing moments” of thrust generators of each non-faulty subsystem essentially disappears, but applicant claims no structure that (e.g., might have a center of gravity which) could apparently even possibly be subjected to a yawing moment2, and no relation of the thrust generators to any structure that might clarify any yawing moments.
In claim 1, line 3, and in claim 9, line 3, “a subsystem group comprising a multiplicity of subsystems” is fully indefinite from the teachings of the specification, e.g., subsystems of what, defined particularly how?)
In claim 1, line 4, and in claim 9, line 4,  “apportioned unambiguously” is indefinite from the teachings of the specification, because “apportioned” is vague and is not used outside the claim language, and “unambiguously” is indefinitely defined in the specification3.
In claim 1, lines 9 and 11, and in claim 9, lines 9 and 11, “faulty” and “non-faulty” are indefinite because it is unclear how the subsystem is defined in the claim for its faulty or non-faulty condition to be determinable.
In claim 1, lines 9 to 12, and in claim 9, lines 9 to 11, “an overall yawing moment . . . essentially disappears” is indefinite, e.g., overall yawing moment of what or acting on or by what, generated and defined how, how are yawing moments of the thrust generators particularly defined, what does it mean that the yawing moment “essentially disappears” e.g., as described at paragraph [0015] when no rudder is claimed and the standard (“superfluous”) provided in the specification is facially subjective with no objective standard provided whereby one of ordinary skill could determine the scope of the term, etc.?
In claim 3, lines 3ff, and in claim 6, lines 3ff, “in each case, one energy supply and one subsystem are assigned to one another . . .” is indefinite from the teachings of the specification (e.g., assigned by whom or what, assigned in what demonstrable way so as to be reasonably certain, etc.)  In this respect, the “configured” limitation in lines 5ff of the claim is unclear for this reason it is unclear what the negative “assigned” limitation is also unclear. For example, can the respective energy supply NEVER be assigned to another subsystem, e.g., when a fault might occur, or after servicing of the aircraft; that is under absolutely NO condition whatsoever?
Claims 4 and 7 are indefinite because they apparently recite an act or step in a system claim of causing subsystem yawing moment(s) to “essentially disappear[]”, making it unclear when infringement would occur (e.g., initially when the system was made or sold, or subsequently when the system was used and the subsystem yawing moment was made to essentially disappear).  See MPEP 2173.05(p), II.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (2019/0009920) in view of Joubert et al. (2018/0305033).
Armstrong et al. (‘920) reveals:
per claim 1, an electric drive system for an aircraft, the electric drive system comprising:
a multiplicity of electric thrust generators [e.g., 906A-H, 907A-H in FIG. 9A];
a subsystem group [e.g., 906A-H, 907A-H, etc. in FIGS. 1, 3, 7, 9A, etc.] comprising a multiplicity of subsystems [e.g., with the subsystems being defined in any/all arbitrary manner(s) to include at least one electric propulsor (and e.g., another component selected from FIGS. 1, 3, 7, 9A, etc.), with the examiner believing there would be over “15!” (fifteen factorial) possible combinations of subsystems, such that each electric propulsor is not included in more than one (1) subsystem, with each subsystem being a subset of the complete system], wherein the multiplicity of electric thrust generators is apportioned unambiguously between the multiplicity of subsystems so that each subsystem of the multiplicity of subsystems comprises at least one electric thrust generator of the multiplicity of electric thrust generators [e.g., with the subsystems each being defined in any/all arbitrary manner(s) to include at least one electric propulsor, with the examiner believing there would be over “15!” (fifteen factorial) possible combinations of subsystems, such that each electric propulsor is not included in more than one (1) subsystem, with each subsystem being a subset of the complete system]; and
a control system [e.g., 112; paragraphs [0102] to [0106], etc.] configured to operate the electric drive system such that when one subsystem of the multiplicity of subsystems of the subsystem group is faulty [e.g., for example only, in FIG. 9A, i) when the propulsors 907 are considered one subsystem and the propulsors 906 are considered another subsystem, and there is a propulsor failure at 907F, 907H, or ii) when the two (or four) outermost propulsors on each/both sides are considered one subsystem and when the two (or four) innermost propulsors on each/both sides are considered another subsystem, and there is a propulsor failure at 907F, 907H, or iii) when in FIG. 9A any other instances or combinations of other propulsors are considered to be the one subsystem and the another/other subsystem(s), and the propulsor(s) of the one subsystem fail], an overall yawing moment composed of a sum of yawing moments of the multiplicity of thrust generators of each non-faulty subsystem of the subsystem group essentially disappears [e.g., as would have been obvious from the description of FIGS. 9A in which the propulsors 906 (and the propulsors 907B, 907D, 907E, 907G are operated at an elevated (and e.g., “same” in paragraph [0101]) power rating, such that equal power (at equal distance(s) from the fuselage 960) is provided on the left and right sides of the aircraft, thereby obviously causing any moment in the non-faulty group (such as e.g., the propulsors 906, the propulsors 907B, 907D, 907E, 907G, or some other arbitrarily/obviously defined non-faulty propulsor group) to substantially/essentially disappear];
It may be alleged that Armstrong et al. (‘920) does not expressly teach that the yawing moment essentially disappears in FIG. 9A, although the examiner considers this to be implicit or obvious even without more from the teachings of his disclosure, because both FIGS 9A and 9B are examples of “yaw accommodation” (paragraph [0016]) in the context of the failure of one or more yaw propulsors, and FIG. 9B is used to generate a yaw control by increasing a thrust differential between the (first and second) sides of the aircraft (paragraph [0110]), while FIG. 9A accommodates a propulsor failure, which obviously would have eliminated unwanted yaw (obviously during straight flight) due to the failure.
However, in the context/field of a distributed (electrical; e.g., paragraphs [0012], [0043], claim 11, etc.) propulsion system for an aircraft, Joubert et al. (‘033) teaches e.g., at claim 1 that when a failure occurs in a powertrain on a [second or] “opposite side” of an aircraft, a power to a powertrain on the first side of the aircraft should be reduced (or shut off) so that the sum of the moments of the thrusts generated by the aircraft powertrains in relation to the aircraft center of gravity is “nil”, at least to within regulatory tolerances, in order to limit the creation of unbalanced thrusts that might lead to the creation of (roll or) yaw torques in the case of an (e.g., electrical) engine failure.
It would have been obvious at the time the application was filed to implement of modify the Armstrong et al. (‘920) distributed propulsion system and method so that, when the aircraft experienced a propulsor failure as in FIG. 9A, e.g., during straight flight, a power to a propulsor on the opposite side of the aircraft would have been reduced or shut off, as taught e.g., in FIG. 6 of Joubert et al. (‘033), so that the sum of the moments of the thrusts generated by the aircraft powertrains in relation to the aircraft center of gravity would have been “nil”, as taught by Joubert et al. (‘033), in order that the creation of unbalanced thrusts that might lead to the creation of (roll or) yaw torques in the case of an (e.g., electrical) powertrain/motor failure would have been limited, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Armstrong et al. (‘920) distributed propulsion system and method would have rendered obvious:
per claim 1, an overall yawing moment composed of a sum of yawing moments of the multiplicity of thrust generators of each non-faulty subsystem of the subsystem group essentially disappears [e.g., and becomes essentially “nil” or approximately zero, as taught by Joubert et al. (‘033), e.g., in claim 1];
per claim 2, depending from claim 1, wherein each subsystem of the multiplicity of subsystems has a thrust generator group [e.g., multiple (select/selected) ones of the propulsors 906, 907 on the right and/or left sides of the aircraft, in Armstrong et al. (‘920), as described above regarding subsystems],
wherein each thrust generator group comprises at least two electric thrust generators of the multiplicity of electric thrust generators [e.g., as shown in FIG. 9A of Armstrong et al. (‘920)],
wherein, for each thrust generator group, at least one electric thrust generator of the respective thrust generator group is arranged on a starboard[4] side of the aircraft and the remaining electric thrust generator or generators of the respective thrust generator group is/are arranged on a port[5] side of the aircraft [e.g., as shown in FIG. 9A of Armstrong et al. (‘920) and as described above with respect to claim 1];
per claim 3, depending from claim 2, further comprising:
a multiplicity of energy supplies [e.g., including the power regulation circuits 720 (of FIGS. 7A and 7B) connected to “generators” (e.g., 702A, 702B) in Armstrong et al. (‘920) e.g., as described at paragraph [0106], etc.],
wherein, in each case, one energy supply and one subsystem are assigned to one another [e.g., in FIG. 3 of Armstrong et al. (‘920), so that propulsors each receive electricity based on closed switches (314, 316), e.g., when each propulsor is configured to (obviously) receive electrical current from “one” generator via a respective bus 318 (paragraph [0061])], and
wherein a respective energy supply is configured to supply energy to the electric thrust generators of the subsystem assigned to the respective energy supply but not to the electric thrust generators of another subsystem of the subsystem group [e.g., as described (for example only) at paragraph [0061] of Armstrong et al. (‘920), “For example, propulsor 306A may be selectively coupled to either generator 302A (of left engine 301A) via bus 318A or generator 302D (of right engine 301B) via bus 318D. For instance, a controller may close a first switch of switches 316 to couple propulsor 306A to generator 301D and open a second switch of switches 316 to decouple propulsor 306A from generator 301A.”  The whole concept of using the switches to “isolate[e]” (e.g., paragraphs [0060], [0094], etc.) the various components of the system from the generators would have made it obvious that energy supplies would have been configured to both supply and not supply energy to respective propulsors];
per claim 4, depending from claim 3, wherein, for each subsystem of the multiplicity of subsystems, a subsystem yawing moment composed of a sum of the yawing moments of the thrust generators of the respective subsystem essentially disappears [e.g., as shown in FIG. 9A of Armstrong et al. (‘920), and as described in conjunction with the (electrical) propulsor failure in FIG. 6 of Joubert et al. (‘033)];
per claim 5, depending from claim 4, wherein each electric thrust generator of the multiplicity of electric thrust generators is configured to generate an individual thrust [e.g., as shown by the propulsor powers in FIG. 9A of Armstrong et al. (‘920)],
wherein a first group of electric thrust generators of the multiplicity of electric thrust generators with a relatively high individual thrust are arranged closer to a fuselage of the aircraft [e.g., as shown in FIG. 9A (at 906) of Armstrong et al. (‘920)] than a second group of electric thrust generators of the multiplicity of electric thrust generators with a relatively low individual thrust [e.g., the failed/propulsor whose power is decreased to zero (paragraph [0105]) in (FIG. 9A of) Armstrong et al. (‘920); see also the reduced maximum power rating at paragraph [0062]];
per claim 6, depending from claim 1, further comprising:
a multiplicity of energy supplies [e.g., including the power regulation circuits 720 (of FIGS. 7A and 7B) connected to “generators” (e.g., 702A, 702B) in Armstrong et al. (‘920) e.g., as described at paragraph [0106], etc.],
wherein, in each case, one energy supply and one subsystem are assigned to one another [e.g., in FIG. 3 of Armstrong et al. (‘920), so that propulsors each receive electricity based on closed switches (314, 316), e.g., when each propulsor is configured to (obviously) receive electrical current from “one” generator via a respective bus 318 (paragraph [0061])], and
wherein a respective energy supply is configured to supply energy to the electric thrust generators of the subsystem assigned to the respective energy supply but not to the electric thrust generators of another subsystem of the subsystem group [e.g., as described (for example only) at paragraph [0061] of Armstrong et al. (‘920), “For example, propulsor 306A may be selectively coupled to either generator 302A (of left engine 301A) via bus 318A or generator 302D (of right engine 301B) via bus 318D. For instance, a controller may close a first switch of switches 316 to couple propulsor 306A to generator 301D and open a second switch of switches 316 to decouple propulsor 306A from generator 301A.”  The whole concept of using the switches to “isolate[e]” (e.g., paragraphs [0060], [0094], etc.) the various components of the system from the generators would have made it obvious that energy supplies would have been configured to both supply and not supply energy to respective propulsors];
per claim 7, depending from claim 1, wherein, for each subsystem of the multiplicity of subsystems, a subsystem yawing moment composed of a sum of the yawing moments of the thrust generators of the respective subsystem essentially disappears [e.g., as shown in FIG. 9A of Armstrong et al. (‘920), and as described in conjunction with the (electrical) propulsor failure in FIG. 6 of Joubert et al. (‘033)];
per claim 8, depending from claim 1, wherein each electric thrust generator of the multiplicity of electric thrust generators is configured to generate an individual thrust,
wherein a first group of electric thrust generators of the multiplicity of electric thrust generators with a relatively high individual thrust are arranged closer to a fuselage of the aircraft [e.g., as shown in FIG. 9A (at 906) of Armstrong et al. (‘920)] than a second group of electric thrust generators of the multiplicity of electric thrust generators with a relatively low individual thrust [e.g., the failed/propulsor whose power is decreased to zero (paragraph [0105]) in (FIG. 9A of) Armstrong et al. (‘920) ; see also the reduced maximum power rating at paragraph [0062]];
per claim 9, a method for operating an electric drive system, the method comprising:
providing the electric drive system comprising: a multiplicity of electric thrust generators [e.g., 906A-H, 907A-H in FIG. 9A in Armstrong et al. (‘920)]; a subsystem group [e.g., 906A-H, 907A-H, etc. in FIGS. 1, 3, 7, 9A, etc. of Armstrong et al. (‘920)] comprising a multiplicity of subsystems [e.g., with the subsystems in Armstrong et al. (‘920) being defined in any/all arbitrary manner(s) to include at least one electric propulsor (and e.g., another component selected from FIGS. 1, 3, 7, 9A, etc.), with the examiner believing there would be over “15!” (fifteen factorial) possible combinations of subsystems, such that each electric propulsor is not included in more than one (1) subsystem, with each subsystem being a subset of the complete system], wherein the multiplicity of electric thrust generators is apportioned unambiguously between the multiplicity of subsystems so that each subsystem of the multiplicity of subsystems comprises at least one electric thrust generator of the multiplicity of electric thrust generators [e.g., with the subsystems in Armstrong et al. (‘920) each being defined in any/all arbitrary manner(s) to include at least one electric propulsor, with the examiner believing there would be over “15!” (fifteen factorial) possible combinations of subsystems, such that each electric propulsor is not included in more than one (1) subsystem, with each subsystem being a subset of the complete system]; and a control system [e.g., 112 in Armstrong et al. (‘920); paragraphs [0102] to [0106], etc.]; and
operating, by the control system, the electric drive system such that when one subsystem of the multiplicity of subsystems of the subsystem group is faulty [e.g., for example only, in FIG. 9A of Armstrong et al. (‘920), i) when the propulsors 907 are considered one subsystem and the propulsors 906 are considered another subsystem, and there is a propulsor failure at 907F, 907H, or ii) when the two (or four) outermost propulsors on each/both sides are considered one subsystem and when the two (or four) innermost propulsors on each/both sides are considered another subsystem, and there is a propulsor failure at 907F, 907H, or iii) when in FIG. 9A any other instances or combinations of other propulsors are considered to be the one subsystem and the another/other subsystem(s), and the propulsor(s) of the one subsystem fail], an overall yawing moment composed of a sum of the yawing moments of the multiplicity of thrust generators of each non-faulty subsystem of the subsystem group essentially disappears [e.g., and becomes essentially “nil” or approximately zero, as taught by Joubert et al. (‘033), e.g., in claim 1; and as would have been obvious from the description of FIGS. 9A in Armstrong et al. (‘920), where the propulsors 906 (and the propulsors 907B, 907D, 907E, 907G are operated at an elevated (and e.g., “same” in paragraph [0101]) power rating, such that equal power (at equal distance(s) from the fuselage 960) is provided on the left and right sides of the aircraft, thereby obviously causing any moment in the non-faulty group (such as e.g., the propulsors 906, the propulsors 907B, 907D, 907E, 907G, or some other arbitrarily/obviously defined non-faulty propulsor group) to substantially/essentially disappear];
per claim 10, depending from claim 9, wherein, in a normal operating mode, the multiplicity of electric thrust generators is operated such that an overall yawing moment composed of a sum of yawing moments of the multiplicity of electric thrust generators essentially disappears [e.g., as taught by Armstrong et al. (‘920) e.g., in conjunction with FIGS. 4, 9A, etc.; and as taught by Joubert  et al. (‘033) for providing nil/approximately zero yaw];
per claim 11, depending from claim 10, wherein each subsystem of the multiplicity of subsystems has a thrust generator group [e.g., multiple (select/selected) ones of the propulsors 906, 907 on the right and/or left sides of the aircraft, in Armstrong et al. (‘920)] comprising, in each case, at least two electric thrust generators of the multiplicity of electric thrust generators [e.g., as shown in FIG. 9A of Armstrong et al. (‘920)], and
wherein, in each case, at least one electric thrust generator of the respective thrust generator group is arranged on a starboard side of an aircraft and the remaining electric thrust generator or generators of the respective thrust generator group is/are arranged on a port side of the aircraft [e.g., as shown in FIG. 9A of Armstrong et al. (‘920) and as described above with respect to claim 1];
per claim 12, depending from claim 11, wherein the multiplicity of electric thrust generators are operated such that a first group of electric thrust generators arranged closer to a fuselage of the aircraft generate a higher individual thrust [e.g., as shown in FIG. 9A of Armstrong et al. (‘920), for the thrust control propulsors 906] than a second group of electric thrust generators arranged further away from the fuselage [e.g., the failed/propulsor whose power is decreased to zero (paragraph [0105]) in FIG. 9A of Armstrong et al. (‘920) ; see also the reduced maximum power rating at paragraph [0062]];
per claim 13, depending from claim 9, wherein each subsystem of the multiplicity of subsystems has a thrust generator group [e.g., multiple (select/selected) ones of the propulsors 906, 907 on the right and/or left sides of the aircraft, in Armstrong et al. (‘920), as described above regarding subsystems] comprising, in each case, at least two electric thrust generators of the multiplicity of electric thrust generators [e.g., as shown in FIG. 9A of Armstrong et al. (‘920)], and
wherein, in each case, at least one electric thrust generator of the respective thrust generator group is arranged on a starboard side of an aircraft and the remaining electric thrust generator or generators of the respective thrust generator group is/are arranged on a port side of the aircraft [e.g., as shown in FIG. 9A of Armstrong et al. (‘920) and as described above with respect to claim 1];
per claim 14, depending from claim 13, wherein the multiplicity of electric thrust generators are operated such that a first group of electric thrust generators arranged closer to a fuselage of an aircraft generate a higher individual thrust [e.g., as shown in FIG. 9A of Armstrong et al. (‘920), as described above] than a second group of electric thrust generators arranged further away from the fuselage [e.g., the failed/propulsor whose power is decreased to zero (paragraph [0105]) in Armstrong et al. (‘920), as described above];
per claim 15, depending from claim 9, wherein the multiplicity of electric thrust generators are operated such that a first group of electric thrust generators arranged closer to a fuselage of an aircraft generate a higher individual thrust [e.g., as shown in FIG. 9A of Armstrong et al. (‘920), as described above] than a second group of electric thrust generators arranged further away from the fuselage [e.g., the failed/propulsor whose power is decreased to zero (paragraph [0105]) in Armstrong et al. (‘920), as described above];
Claims 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (2019/0009920) in view of Joubert et al. (2018/0305033) as applied to claims 1 and 4 above, and further in view of De Magalhães Gomes (2017/0253342).
Armstrong et al. (‘920) as implemented or modified in view of Joubert et al.  (‘033) has been described above.
It may be alleged that the implemented or modified Armstrong et al. (‘920) distributed propulsion system and method may not expressly reveal that electric thrust generators in a group arranged closer to the fuselage of the aircraft are characterized by a relatively high individual thrust as compared to a second group of electric thrust generators, although the examiner believes this is implicitly shown in FIG. 9A of Armstrong et al. (‘920).  Moreover, Armstrong et al. (‘920) teaches reducing the maximum power rating of the outermost yaw control propulsors at paragraph [0062].
However, in the context/field  of asymmetry-proof multi engine aircraft having e.g., electric engines (126, 128), De Magalhães Gomes (‘342) teaches that since the electric motors 126, 128 are located father from the center of gravity, they can use smaller motors and propellers while still balancing out the torque (τ) about the center of gravity produced by a larger engine (102, 104), e.g., as shown by equations in paragraph [0017].
It would have been obvious at the time the application was filed to implement of modify the Armstrong et al. (‘920) distributed propulsion system and method so that the outermost propulsors in the aircraft of Armstrong et al. (‘920) would have used smaller motors and propellers with reduced maximum power rating, as taught by De Magalhães Gomes (‘342) and as suggested by Armstrong et al. (‘920) himself, in order to balance out imbalance (yaw) torques caused about the center of gravity by failed/faulty propulsors, as taught by De Magalhães Gomes (‘342), so that the motors would have been sized appropriately e.g., to accommodate a propulsor failure by generating torque, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Armstrong et al. (‘920) distributed propulsion system and method would have rendered obvious:
per claim 5, depending from claim 4, wherein each electric thrust generator of the multiplicity of electric thrust generators is configured to generate an individual thrust [e.g., as shown in FIG. 9A of Armstrong et al. (‘920) and in FIG. 3 of De Magalhães Gomes (‘342)],
wherein a first group of electric thrust generators of the multiplicity of electric thrust generators with a relatively high individual thrust are arranged closer to a fuselage of the aircraft [e.g., as shown by Armstrong et al. (‘920) in FIG. 9A] than a second group of electric thrust generators of the multiplicity of electric thrust generators with a relatively low individual thrust [e.g., as suggested by Armstrong et al. (‘920) at paragraph [0062], and as taught by De Magalhães Gomes (‘342) at paragraph [0017] and in FIG. 3];
per claim 8, depending from claim 1, wherein each electric thrust generator of the multiplicity of electric thrust generators is configured to generate an individual thrust [e.g., as shown in FIG. 9A of Armstrong et al. (‘920) and in FIG. 3 of De Magalhães Gomes (‘342)],
wherein a first group of electric thrust generators of the multiplicity of electric thrust generators with a relatively high individual thrust are arranged closer to a fuselage of the aircraft [e.g., as shown by Armstrong et al. (‘920) in FIG. 9A] than a second group of electric thrust generators of the multiplicity of electric thrust generators with a relatively low individual thrust [e.g., as suggested by Armstrong et al. (‘920) at paragraph [0062], and as taught by De Magalhães Gomes (‘342) at paragraph [0017] and in FIG. 3];
per claim 12, depending from claim 11, wherein the multiplicity of electric thrust generators are operated such that a first group of electric thrust generators arranged closer to a fuselage of the aircraft generate a higher individual thrust [e.g., as shown by Armstrong et al. (‘920) in FIG. 9A] than a second group of electric thrust generators arranged further away from the fuselage [e.g., as suggested by Armstrong et al. (‘920) at paragraph [0062], and as taught by De Magalhães Gomes (‘342) at paragraph [0017] and in FIG. 3];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the IEEE article is similar in respects to Armstrong et al. (‘920).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





[This part of the page intentionally left blank.]




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In this respect, the examiner understands that claim 1 requires that each subsystem comprises “at least one” electric thrust generator.  However, this limitation indefinitely allows a subsystem to be the same as an electric thrust generator, leading to a (possible) double inclusion of the same claim element in the claim by two different names, rendering the claim confusing/indefinite.  See MPEP 2173.05(a), with the examiner also understanding that it has been established that “[a]s a general rule [of claim interpretation], the words ‘a’ or ‘an’ in a patent claim carry the meaning of ‘one or more.’” TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290, 1303 (Fed. Cir. 2008).  Therefore, it appears t the examiner that the recitation that a subsystem might include “at least one [meaning one or more than one] electric thrust generator” does not distinguish the subsystem from a singular claimed “electric thrust generator” that would (using established claim interpretation principles) also cover, “one or more electric thrust generators”.
        2 The “[for an] aircraft” in the preamble is not positively recited in the claim, and the examiner understands this to be a recitation of intended use.  See MPEP 2111.02 and 2111.02, II.
        3 Published paragraph [0012] indicates, “The term ‘unambiguously’ means here that a thrust generator may be associated with just a single subsystem but not with two or more subsystems.”  Yet it is unclear what might make a thrust generator associated or not associated with a subsystem (e.g., if both the thrust generator and the subsystem are on the same aircraft, are they associated with one another?  What makes a thrust generator “associated” with a subsystem?
        4 Right
        5 Left